Title: From George Washington to John Stanwix, 28 June 1757
From: Washington, George
To: Stanwix, John



To Colonel StanwixDr Sir,
[Fort Loudoun] June 28th 1757.

I have had the pleasure of receiving your two favors both of the 22d instant. We were reinforced upon the late alarm, by 170 militia from the adjacent counties; one half of them unarmed, and the whole without ammunition or provision.

Had you, Sir, in consequence of Captn Beale’s suggestions, ordered me to reinforce Ft Cumberland, with part of my Regiment, I shou’d have given you proof of my willingness to obey your commands, in a speedy compliance with them: But since you are so kind as to leave discretionary in me; I freely confess, that I can not entertain any thoughts of parting with the few Soldiers I have, to strengthen a place that now seems to be in no actual danger. And can not help observing, that I think it a little odd, Captn Beale, after having received subsequent intelligence of the fallacy of the first, shou’d intimate that it was reasonable to reinforce Ft Cumberland, at the expence of Virginia, which has a frontier of thirty times the extent of maryland to defend; and that frontier left solely to the protection of her few regular troops.
I wou’d only ask Capt. Beale which is most elligible—The Militia of maryland (who were also in motion at the same time with those of virginia) defending whatever stores that province might hold at Ft Frederick, while the troops in that Garrison shou’d march to the other: Or, for us to leave the valuable Stores which are at this place, belonging to His Majesty and the Colony, in an unfinished fort, to the uncertain defence of Militia, who wou’d not be prevailed upon to give the least assistance towards the public works at this place; and march a part of the only force which we can in anywise depend upon, from a much-exposed part of the country, in order to ease maryland. If the expence of keeping her militia in arms is really the question—Captn Beale can appear in no favorable point of light to me.
I flatter myself, the expected attack of Fort Augusta will prove more favourable than Colo: Wiser imagines; for I have no conception that a road fit for the reception of Carriages, can be cut within 10 miles of a fort, without the garrison discovering it.
It was a careless mistake of my Quartermaster, to send you 101 Barrels of gun-powder.
It is quite manifest to every person who has had an opportunity of experiencing the advantage of indian services, that the friendship and assistance of the Cherokees are well worth cultivating—For my own part, I think they are indispensably necessary in our present circumstances: and am sorry to find such unseasonable delays in bringing them amongst us.

Since Capt. Croghan left this, Outassity, an indian warrior of that nation, with 27 followers, have arrived here. He brings an account of many more that are coming; but whether they will wait for Mr Atkin’s pasport, or will come on with their own, I know not.
I have just received a letter from Governor Dinwiddie, in which he desires me to present his compliments to you.

G:W.

